PER CURIAM: *  Proceeding pro se as they did in the district court, Plaintiffs-Appellants appeal the April 20, 2017 Final Judgment of that court dismissing all of their claims and causes of action without prejudice. We have carefully reviewed the record on appeal, including the briefs of the parties, the exhaustive April 20, 2017 Order of the district court, and the even more exhaustive Report and Recommendation of the magistrate judge to whom the district court initially assigned this matter. As a result, we are convinced beyond cavil that the aforesaid Final Judgment of the district court is not only free of error but eminently correct. For essentially the same reasons as explicated by the district court and the magistrate judge, the judgment appealed from is, in all respects, AFFIRMED.   Pursuant to 5th Cir, R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R, 47.5.4,